SHAW, Judge,
dissenting.
The deputy commissioner ordered the employer/carrier to pay for Dr. Farrar’s treatment of the claimant and the medical services related to such treatment. There is no evidence that Dr. Farrar was authorized by the employer/carrier to treat the claimant. The award is based on a finding by the deputy that the claimant was referred to Dr. Farrar by Dr. Hood, an authorized physician. The record does not support the finding. There is no evidence that Dr. Hood was authorized by employer/carrier to treat the claimant. Having no authorization himself, Dr. Hood was never in a position to refer the claimant to Dr. Farrar at carrier expense. I would, therefore, reverse that part of the compensation order which orders payment for Dr. Farrar’s bills and related medical services.